Citation Nr: 0822922	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

3.  Entitlement to service connection for residuals of a 
right eye injury.

4.  Entitlement to service connection for defective vision.

5.  Entitlement to service connection for major depressive 
disorder (MDD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the National Guard 
for over 17 years and served on active duty in the Army from 
April 1984 to July 1987 and again from October 2001 to 
September 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran had originally requested a hearing 
before the Board on his June 2006 substantive appeal form, 
but has since that time withdrawn the request in a May 2008 
statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Essentially, the veteran alleges that his various conditions 
on appeal here pre-existed service, but were aggravated by 
various injuries and events during his active duty.

Currently, the veteran's service medical records of record 
are partially missing. VA has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.  Given this heightened duty, the Board concludes 
further attempts should be made to obtain the veteran's full 
service medical records.  Specifically, no attempt was made 
to obtain the veteran's medical records during his over 17 
year service in the National Guard.  The RO should make an 
attempt to secure these records as they may provide 
information necessary to substantiate the veteran's claims.  
Federal records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In an October 2007 letter to his Senator, the veteran stated 
that he needed assistance with obtaining, among other things, 
VA disability benefits and Social Security Administration 
(SSA) disability benefits, seemingly due to the conditions on 
which the current appeal is based. The U.S. Court of Appeals 
for Veterans Claims has held that, where VA has notice that 
the veteran may be receiving disability benefits from the 
Social Security Administration (SSA), and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  In 
this case, the veteran was not afforded a VA examination for 
any of his claimed conditions.  

In regard to the veteran's low back, depression and right eye 
claims, the medical evidence clearly indicates injuries 
occurring prior to the veteran's 2001 to 2002 active duty and 
during active service.

Specifically, the veteran worked as a school bus driver in 
the late 1980s where physical examinations done in 
conjunction with his job indicated he was in good health.  
Thereafter, the veteran worked in land mines in the 1990s 
where he injured his low back in 1996 and 1998 and he injured 
his right eye in August 2000.  The veteran's low back, on x-
ray examination indicated lumbar disc herniation.  The 
veteran was treated in both instances for acute back strain.  
Prior to active duty, however, medical records indicated that 
despite the lumbar disc abnormality, symptomatology had 
resolved.  The August 2000 right eye injury left a foreign 
metal body in the veteran's right eyebrow, but x-rays 
indicate the bone was intact.  Again, prior to active duty 
the veteran's symptomatology had resolved.  In regard to MDD, 
it is unclear when the condition began, but treatment and 
medications were prescribed prior to active service and 
continued while in service.

While in service, the veteran re-injured his back in October 
2001 allegedly at Ft. Bragg loading supplies on and off a 
truck.  His service medical records indicate regular 
complaints and treatment for back pain throughout his active 
service.  The veteran also re-injured his right eye in April 
2002 when a stick went into his eye during a fishing trip.  
At that time the veteran complained of blurred vision and was 
treated with pain medications.  Again, treatment for his 
depression is indicated in the veteran's service medical 
records and the veteran alleges his depression worsened due 
to being away from his children.

The veteran acknowledges his low back, right eye and 
depression were treated prior to active service.  However, he 
alleges the various injuries and being away from his children 
aggravated his pre-existing conditions respectively.  

Service connection may be established if the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The fact that the conditions may have pre-existed service, 
therefore, is not fatal to the veteran's claims.

Additionally, the Board notes that the veteran's defective 
vision claim was denied as a matter of law because generally 
defective vision is considered a congenital or developmental 
defect not subject to compensation.  In this case, however, 
the veteran appears to be alleging the defective vision is a 
residual of an in-service right eye injury.  

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).  Accordingly, to the extent the veteran's impaired 
vision is a congenital or developmental defect, the crucial 
inquiry here is whether the veteran sustained a superimposed 
injury or disease during service.  This is a medical inquiry 
and, therefore, a VA examination is necessary.

Given the evidence in this case, the Board is unable to make 
a decision without medical opinions regarding the nature and 
etiology of the conditions at issue.  VA examinations are 
indicated.  

Similarly, the veteran should be afforded a VA audiological 
examination.  The medical evidence indicates the veteran 
entered and separated from the military with left ear hearing 
loss.  More recent audiological evidence, from April 2004, 
indicates bilateral sensorineural hearing loss.  The 
veteran's DD-214 indicates the veteran served in the Army as 
an infantryman - a position that likely exposed him to 
acoustic trauma.  The veteran is entitled to a VA 
audiological examination to ascertain whether his current 
bilateral sensorineural hearing loss is related to his in-
service noise exposure while serving as an infantryman.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Finally, the Board further notes that there are conflicting 
personnel documents regarding the reason for the veteran's 
separation from active duty.  The veteran maintains that he 
was discharged due to being physically unqualified because of 
his back condition.  An August 2002 document indicates the 
veteran was released from the Army for reasons not related to 
his physical disability, but a May 2003 personnel document 
indicates the veteran was discharged from the National Guard 
due to physical unfitness.  The RO should obtain the 
veteran's complete personnel files to ascertain the reasons 
for his separation from the Army and from the National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision rendered 
and all medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Obtain the veteran's medical and 
personnel records from the NPRC, Kentucky 
Army National Guard or any other 
appropriate agency from his Army and 
National Guard service from April 1984 to 
April 2004.  All efforts to obtain these 
records should be fully documented, and 
the agencies must provide a negative 
response if records are not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate VA examinations for the 
claimed low back, right eye, vision and 
depressive disorders to determine the 
extent and likely etiology of any 
condition(s) found, specifically 
addressing whether the veteran's 
condition(s) pre-existed service and if so 
whether the condition(s) were aggravated 
beyond the normal progression of the 
illness(es) due to any injury or incident 
of service. 

The examiner should also comment on 
whether the veteran's visual impairment is 
a residual of his past eye injuries or a 
separate congenital or developmental 
defect.  To the extent the vision 
impairment is a congenital or 
developmental defect, the examiner should 
proffer an opinion as to whether the 
veteran's visual impairment was subject to 
a superimposed injury or disease during 
service. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After obtaining the above records, to 
the extent available, the veteran should 
be scheduled for a VA audiological 
examination to determine whether the 
veteran has sensorineural hearing loss, 
the severity of the impairment and the 
likely etiology.  Specifically, the 
examiner should comment on whether it is 
at least as likely as not that his hearing 
disability was caused by any in-service 
acoustic trauma rather than any pre- or 
post-service acoustic trauma. The 
occurrence of in-service acoustic trauma 
must be conceded in light of the veteran's 
occupation during service.  The claims 
folder must be reviewed by the 
examiner. The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

